In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00135-CV

______________________________



RAMONA BROOKS, INDIVIDUALLY AND AS

ADMINISTRATOR OF THE ESTATE OF SALLY MAE BROOKS,
AND JESSE L. BROOKS, AS NEXT FRIEND OF LAQUISHA BROOKS,
A MINOR, Appellants

V.


THE CITY OF GLADEWATER, Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas

Trial Court No. 2001-236B-1







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Appellants, Ramona Brooks, Individually and as administrator of the estate of Sally Mae
Brooks, and Jesse L. Brooks, as next friend of LaQuisha Brooks, a minor, and the City of
Gladewater, appellee, have filed an agreed motion to dismiss this appeal with prejudice, and with
each party bearing its own costs.
	Pursuant to Tex. R. App. P. 42.1, their motion is granted.
	The appeal is dismissed.

 
						Jack Carter
						Justice

Date Submitted:	March 18, 2003
Date Decided:		March 19, 2003